Case 1:21-cv-06135-AKH Document 38 Filed 09/15/21 Page 1of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

wenn en en nen eee e eee eee eee ee ee x
MEDEQUA LLC,
ORDER
Plaintiff, :
-against- : 21 Civ. 6135 (AKH)

O’NEILL & PARTNERS LLC,

Defendant, :
een em ene ee eee nee neem x

ALVIN K. HELLERSTEIN, U.S.D.J.:

Pursuant to my order dated August 17, 2021 (ECF 33) and my order dated August
25, 2021 (ECF 36), Defendant O’Neill & Partners LLC shall interpleader the full amount of the
Escrow Funds—$5,100,000.00—forthwith.

If the full amount of the Escrow Funds has not been deposited into the Disputed
Ownership Fund (“DOF") in the Court Registry Investment System ("C.R.LS.") by 12:00 p.m. on
September 20, 2021, I will issue an order holding Defendant in contempt of court. 18 U.S.C.

§ 401 authorizes me to punish disobedience of an order by fine, imprisonment, or both.

  

 

SO ORDERED. Cs
“of
Dated: September 15, 2021 ae
New York, New York SAL AIN

“United States District Judge

 

 
